DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.
Response to Amendment
The Amendment filed 12/29/21 has been entered.  Claims 1, 16 and 22 are amended.  Claim 4 is canceled.  Claims 1- 2, 5, 11- 16, 19- 22 and 25- 33 are being addressed by this Action.
Response to Arguments
Applicant’s amendment has obviated the objection to the Specification in the Final Office Action, mailed 10/01/21, and as such, the objection to the Specification has been withdrawn.
Applicant’s amendment has obviated some of the claim objections in the Final Office Action, mailed 10/01/21, and as such, some of the claim objections have been withdrawn.  The remaining claim objections are listed below.

Claim Objections
Claim 13 is objected to because of the following informalities:  line 4 – ‘the first outer surface’ should be amended to - - the [[first]] outer surface - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 5 – ‘a inner surface’ should be amended to - - [[a]] an inner surface - - .  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  line 3 – ‘extend over the burr hole’ should be amended to - - [[extend]] extends over the burr hole - - to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11- 12, 15, 22 and 26- 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaad et al. (US Pub. No. 2015/0141926 A1).

    PNG
    media_image1.png
    893
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    887
    816
    media_image2.png
    Greyscale

Regarding claim 1, Asaad discloses a cranial implant comprising: 
an arcuate interior guide portion (30) (Figs. 1- 5) configured to be disposed in a burr hole (BH) (Figs. 4- 5) of a cranium (SK) (Figs. 4- 5), the interior guide portion (30) comprising a distal end (reference number 60 as shown in Fig. 1 is in the distal half of arcuate interior guide portion (30)), a proximal end (reference number 70 as shown in 
an exterior guide portion (20) (Figs. 1- 5) extending from the arcuate interior guide portion (30) and configured to contact an external surface of the cranium (P. [0034] - -Faceplate 20 has an inferior surface 22 capable of contacting a surface of a skull SK of a patient), the exterior guide portion (20) defining a second channel (80) 
Regarding claim 11, Asaad further discloses wherein an outer diameter of the interior guide portion (30) extends from about 3 millimeters (mm) to about 8 mm such that the outer diameter is configured for the burr hole (BH) that has a diameter range that extends from about 2 millimeters (mm) to about 7 mm (Ps. [0033], [0036] - - since the inferior surface 32 of the alignment plate 30 is an arc that is matched to the curvature of a selected burr hole and occupies less than 3/4 of the total cross-sectional area of the burr hole, more preferably less than 2/3 of the total area, and most preferably less than 1/2 of the total cross-sectional area of the burr hole, and since typical diameters for burr holes therefore range from 0.5 mm to at least 20 mm, more typically about 14 mm in diameter, an outer diameter of the interior guide portion (30) falls within the claimed range of extending from about 3 millimeters (mm) to about 8 mm 
Regarding claim 12, Asaad further discloses wherein an outer diameter of the interior guide portion (30) extends from about 3 millimeters (mm) to about 8 mm and the cranial implant (10) is configured to be inserted in the burr hole (BH) (Ps. [0033], [0036] - - since the inferior surface 32 of the alignment plate 30 is an arc that is matched to the curvature of a selected burr hole and occupies less than 3/4 of the total cross-sectional area of the burr hole, more preferably less than 2/3 of the total area, and most preferably less than 1/2 of the total cross-sectional area of the burr hole, and since typical diameters for burr holes therefore range from 0.5 mm to at least 20 mm, more typically about 14 mm in diameter, an outer diameter of the interior guide portion (30) falls within the claimed range of extending from about 3 millimeters (mm) to about 8 mm and the cranial implant (10) is configured to be inserted in the burr hole (BH)).
Regarding claim 15, Asaad further disclosing wherein the elongated member (110) comprises a medical lead comprising one or more electrodes (112) (Fig. 4) (Ps. [0005], [0040]- [0041] - - electrical probe including electrode 112 is interpreted as a medical lead comprising one or more electrodes).
Regarding claim 22, Asaad discloses a method comprising: 
inserting a cranial implant (10) (1- 2) into a burr hole (BH) (Figs. 4- 5) configured to retain an elongated member (110) (Fig. 4) with respect to the cranium (SK) (Figs. 4- 5) (P. [0034] - - positioning within a burr hole BH in skull SK as shown in Figs. 4- 5), the cranial implant (10) comprising: 

an exterior guide portion (20) (Figs. 1- 5) extending from the arcuate interior guide portion (30) and configured to contact an external surface of the cranium (P. [0034] - -Faceplate 20 has an inferior surface 22 capable of contacting a surface of a skull SK of a patient), the exterior guide portion (20) defining a second channel (80) (Figs. 1, 5) configured to accept the elongated member (110) (P. [0037] - - faceplate 20 further defines a recess 80, which is a saddle-like feature that communicates with channel 36 in a continuous manner to enable a proximally-extending portion of an intracranial device to transition from a "vertical" orientation extending into the brain to a "horizontal" orientation), wherein the exterior guide portion (20) comprises one or more flanges (F1, F2) (See Annotated Fig. 1) coupled to the exterior guide portion (20) and configured to retain the elongated member (110) at least partially within the second channel (80) (P. [0037] - - since recess 80 is a saddle-like feature and since a saddle is a low part of a ridge between two higher points or peaks and since a flange is a rib or rim for strength, for guiding, or for attachment to another object, the two ribs/rim/higher peaks identified as F1, F2 in Annotated Fig. 1 are interpreted as flanges configured to retain the elongated member (110) (See attached definitions of saddle and flange)); and 
inserting the elongated member (110) from an exterior of a cranium (SK) through a burr hole (BH) and to a target site within the cranium (SK) (Ps. [0034], [0040] - - intracranial device 110 inserted as shown in Fig. 4).
Regarding claim 26, Asaad further discloses wherein the first channel (36) defines a center axis (P. [0037] - - “vertical” orientation of first channel (36) is interpreted as a center axis), and wherein the exterior guide portion (20) extends radially outward from the center axis (P. [0037] - - "horizontal" orientation of second channel 80 is interpreted as extending radially outward), the exterior guide portion (20) configured to extend over less than the full circumference of the burr hole (BH) (See Fig. 5).
Regarding claim 27, Asaad further discloses wherein a distal cranially facing surface of the exterior guide portion (22) (Figs. 2- 3) is attached to the proximal end of the arcuate interior guide portion (30) and extends over the burr hole (BH) (See Fig. 5), and wherein a proximal cranially facing surface of the exterior guide portion (22) is configured to contact the external surface of the cranium (SK) (P. [0034] - -Faceplate 20 has an inferior surface 22 capable of contacting a surface of a skull SK of a patient).
Regarding claim 28, Asaad further discloses wherein a center axis of the first channel (36) is substantially orthogonal to a center axis of the second channel (80) (P. [0037] - - faceplate 20 further defines a recess 80, which is a saddle-like feature that communicates with channel 36 in a continuous manner to enable a proximally-extending portion of an intracranial device to transition from a "vertical" orientation extending into the brain to a "horizontal" orientation).
Regarding claim 29, Asaad further discloses wherein the exterior guide portion comprises (20) two wing segments (40, 42 and 44, 46) (Figs. 1- 3) coupled to the arcuate interior guide portion (Pa. [0034], [0045] - - four arm-like securement features 40, 42, 44 and 46 form two wing segments as shown in Fig. 5), and wherein opposing . 
Allowable Subject Matter
Claims 2, 5, 13- 14, 25 and 30- 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an outer diameter of the interior guide portion is configured to be greater than a diameter of the burr hole in order to provide cranial implant retention in the burr hole.
Regarding claim 5, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the cranial implant is constructed of at least one of silicone, polyurethane, or low-density polyethylene (LDPE). 
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the cranial implant defines a pair of edges extending a length of the cranial implant such that the pair of edges define a longitudinal slot along the length of the cranial implant and through the arcuate interior guide portion such that the first outer surface is configured to extend around less than a full circumference of the burr hole. 

Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising an adhesive disposed on the outer surface of the interior guide portion. 
Regarding claim 32, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein inserting the cranial implant comprises inserting the cranial implant into the burr hole after inserting the elongated member through the burr hole.
The closest cited prior art reference of record, Asaad, teaches a functionally-monolithic fixation device including a faceplate (an exterior guide portion (20)) and an alignment plate (arcuate interior guide portion (30)) which are made of metals and metal alloys such as titanium and surgical-grade stainless steel, and polymers such as PEEK (polyether ether ketone) (P. [0038]) wherein the faceplate (an exterior guide portion (20)) is screwed into the skull (P. [0044]) and does not teach or suggest relying on the friction fit into the burr hole of the relatively flexible material of the interior guide portion implied by the structural limitations of the above claims.
Regarding claim 25, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, winding an excess length of the elongated member around a track disposed on an underside of a fixation cap;
placing the fixation cap over the cranial implant; and
securing the fixation cap to the cranium. 
Regarding claim 30, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising a fixation cap configured to contact the cranium, the fixation cap defining a recess that accepts the exterior guide 
Regarding claim 31, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising securing the elongated member to the cranium by attaching a fixation device over a portion of the elongated member extending through the second channel and away from the burr hole.
Regarding claim 33, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising pressing the elongated member between the one or more flanges to secure the elongated member within the second channel.
The closest prior art reference of record, Asaad, teaches a functionally-monolithic fixation device including a faceplate (an exterior guide portion (20)) and an alignment plate (arcuate interior guide portion (30)) which are made of metals and metal alloys such as titanium and surgical-grade stainless steel, and polymers such as PEEK (polyether ether ketone) (P. [0038]) and does not teach or suggest an additional component part fixation device or fixation cap.
Reasons for Allowance
Claims 16 and 19- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a fixation device configured to contact the cranium and secure the elongated member to the cranium.
The closest prior art reference of record, Asaad, teaches a functionally-monolithic fixation device including a faceplate (an exterior guide portion (20)) and an alignment plate (arcuate interior guide portion (30)) which are made of metals and metal alloys such as titanium and surgical-grade stainless steel, and polymers such as PEEK (polyether ether ketone) (P. [0038]) and does not teach or suggest an additional component part fixation device or fixation cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771